DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE submission filed on 01/06/2021 together with IDS correspondingly filed on the same aforementioned date.   Claims 1-15, and 17-21 are pending in the application. As such, Claims 1-15, and 17-21 have been reconsidered and examined.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 01/06/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-15, and 17-21 have been examined.  

Response to Arguments 
4.         In response to Applicant’s filed RCE together with IDS on 01/06/2021, the previous Notice of Allowance of claims 1-15 mailed 10/09/2020 is respectfully reconsidered in view of said IDS filed 01/06/2021, and hereinafter addressed as follows.


Allowable Subject Matter
5.       Claims 1-15, and 17-21 are found allowable over the prior art of record.
6.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-15, and 17-21 are found allowable over the prior art of record for at least the following rationale. Badarneh (Foreign Patent: WO 02/091160), teaches a text prediction method and system predicting candidate words as guessed words from suggested phrases where a whole list of words is narrowed down to the words which contain the selection, (BADARNEH, Page 6, Lines 1-12, Page 16, Lines 14-21). Further, BADARNEH, discloses a navigation input device according to Figures 8, 9e, 9g, 9h, 9k, 9i where a predicted candidate word can be displayed according to the arrangement of space based only on letters located in positions I, II, III, IV, V. Furthermore, Badarneh, teaches techniques and applications where a navigation input device receives input direction keys for direction selection and control movement that can be done according to Figures 8, 9e, 9g, 9h, 9k, 9i comprising a joystick, cursor keys and/or rocker form, (BADARNEH, Page 15, Lines 12-15, Figures 8, 9e, 9g, 9h, 9k, 9i).
Wäller et al., (U.S. Patent Application Publication: 2011/0022393) discloses a see e.g., multi-mode information input detecting input signals of different modality where desired function or display is triggered with voice recognition, touch signals on touch display, (WÄLLER, Abstract, paras. 11, 12, 104, 105, 178). In WÄLLER, a “…first implementation variant a touch control action M1, a "long press" touch and/or a "double click" touch, and/or a "drag gesture" and/or a "2 finger touch" is carried out or it is provided for in the second implementation variant that the voice recognition means of the voice dialog system is already activated automatically at the time of detecting a "general" touch control action M2 at the detection module...the "display object context/voice interaction", and where a voice command M3 provided for interaction is a single (WÄLLER, Abstract, paras. 104, 105).
Chin (U.S. Patent Application: 2001/0029455) discloses a first and second user receiving feedbacks of an incomprehensible message where the original sender can tell that he or she did not understand the message in a form that can be more easily translated, in a two-person interaction model where each message is sent to the chat server, translated (if the message is textual), and relayed to the other user, (CHIN paras. [0110], [0111], [0188], user feedback, Fig. 13, Fig. 24).
Notwithstanding, BADARNEH, WÄLLER, and CHIN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 4, 10, and 17 as specifically recited.
Similarly, dependent Claims 2, 3; 5-9; 11-15; and 18-21 further limit allowable independent Claims 1, 4, 10, and 17 correspondingly, and thus are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656